



Exhibit 10.14
DROPBOX, INC.
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
NOTICE OF GRANT OF RESTRICTED STOCK
Unless otherwise defined herein, the terms defined in the Dropbox, Inc. 2018
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Award Agreement which includes the Notice of Grant of
Restricted Stock (the “Notice of Grant”), the Terms and Conditions of Restricted
Stock Grant, attached hereto as Exhibit A, and all other exhibits, appendices,
and addenda attached hereto (the “Award Agreement”).
Participant Name:            
Address:                
The undersigned Participant has been granted the right to receive an Award of
Shares of Restricted Stock, subject to the terms and conditions of the Plan and
this Award Agreement, as follows:
Grant Number:    ______________________________
Date of Grant:    ______________________________
Vesting Commencement Date:    ______________________________
Number of Shares of Restricted Stock:     ______________________________
Vesting Schedule:
Subject to any acceleration provisions contained in the Plan or set forth below,
the Shares of Restricted Stock will be scheduled to vest and the Company’s right
to reacquire the Restricted Stock will be scheduled to lapse in accordance with
the following schedule:
[Twenty-five percent (25%) of the Shares of Restricted Stock will vest on the
one (1)-year anniversary of the Vesting Commencement Date, and one sixteenth
(1/16th) of the Shares of Restricted Stock will vest on each Quarterly Vesting
Date (as defined below) thereafter, subject to Participant continuing to be a
Service Provider through each such date.]
A “Quarterly Vesting Date” is the first trading day on or after each of February
15, May 15, August 15, and November 15.
By Participant’s signature and the signature of the representative of the
Company below, Participant and the Company agree that this Award of Restricted
Stock is granted under and governed by the terms and conditions of the Plan and
this Award Agreement, including the Terms and Conditions of Restricted Stock
Grant, attached hereto as Exhibit A, and all other exhibits, appendices and
addenda attached hereto, all of which are made a part of this document.
Participant acknowledges receipt of a copy of the Plan. Participant has reviewed
the Plan and this Award Agreement in their entirety, has had an opportunity to
obtain the advice of counsel prior to executing this Award Agreement and fully
understands all provisions of the Plan and this Award Agreement. Participant
hereby agrees to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
Award Agreement. Participant further agrees to notify the Company upon any
change in the residence address indicated below.


PARTICIPANT        DROPBOX, INC.


                    

Signature        Signature

Print Name        Print Name
Title
Title
Address:        


    












(a)


EXHIBIT A
TERMS AND CONDITIONS OF RESTRICTED STOCK GRANT
1.Grant of Shares of Restricted Stock. The Company hereby grants to the
individual (“Participant”) named in the Notice of Grant of Restricted Stock of
this Award Agreement (the “Notice of Grant”) under the Plan an Award of Shares
of Restricted Stock, subject to the terms and conditions of this Award Agreement
and the Plan, which is incorporated herein by reference. Subject to
Section 19(c) of the Plan, in the event of a conflict between the terms and
conditions of the Plan and this Award Agreement, the terms and conditions of the
Plan shall prevail.
2.    Vesting Schedule. Except as provided in Section 3 and subject to
Sections 4 and 7, the Shares of Restricted Stock awarded by this Award Agreement
will vest in accordance with the vesting provisions set forth in the Notice of
Grant. Shares of Restricted Stock scheduled to vest on a certain date or upon
the occurrence of a certain condition will not vest in accordance with any of
the provisions of this Award Agreement, unless Participant will have been
continuously a Service Provider from the Date of Grant until the date such
vesting occurs.
3.    Administrator Discretion. The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Shares of Restricted Stock subject to this Award Agreement at any
time, subject to the terms of the Plan. If so accelerated, such Shares of
Restricted Stock will be considered as having vested as of the date specified by
the Administrator.
4.    Forfeiture Upon Termination as a Service Provider. Unless specifically
provided otherwise in this Award Agreement or other written agreement between
Participant and the Company or any of its Subsidiaries or Parents, as
applicable, the balance of the Shares of Restricted Stock that have not vested
as of the time Participant ceases to be a Service Provider for any or no reason
will be forfeited and automatically transferred to and reacquired by the Company
at no cost to the Company upon the date of such termination and Participant will
have no further rights thereunder. Participant will not be entitled to a refund
of the price paid for the Shares of Restricted Stock, if any, returned to the
Company pursuant to this Section 4. Participant hereby appoints the Escrow Agent
with full power of substitution, as Participant’s true and lawful
attorney-in-fact with irrevocable power and authority in the name and on behalf
of Participant to take any action and execute all documents and instruments,
including, without limitation, stock powers which may be necessary to transfer
the certificate or certificates evidencing such unvested Shares to the Company
upon such termination of service.
5.    Tax Consequences. Participant has reviewed with his or her own tax
advisors the U.S. federal, state, local and non-U.S. tax consequences of this
investment and the transactions contemplated by this Award Agreement. With
respect to such matters, Participant relies solely on such advisors and not on
any statements or representations of the Company or any of its agents, written
or oral. Participant understands that Participant (and not the Company) shall be
solely responsible for Participant’s own tax liability that may arise as a
result of this investment or the transactions contemplated by this Award
Agreement.
6.    Death of Participant. Any distribution or delivery to be made to
Participant under this Award Agreement will, if Participant is then deceased, be
made to Participant’s designated beneficiary, or if no beneficiary survives
Participant, the administrator or executor of Participant’s estate. Any such
transferee must furnish the Company with (a) written notice of his or her status
as transferee, and (b) evidence satisfactory to the Company to establish the
validity of the transfer and compliance with any laws or regulations pertaining
to said transfer.
7.    Tax Obligations
(a)    Responsibility for Taxes. Participant acknowledges that, regardless of
any action taken by the Company or, if different, Participant’s employer (the
“Employer”) or any Parent or Subsidiary to which Participant is providing
services (together, the “Service Recipients”), the ultimate liability for any
tax and/or social insurance liability obligations and requirements in connection
with the Shares of Restricted Stock, including, without limitation, (i) all
federal, state, and local taxes (including Participant’s Federal Insurance
Contributions Act (FICA) obligations) that are required to be withheld by any
Service Recipient or other payment of tax-related items related to Participant’s
participation in the Plan and legally applicable to Participant, (ii)
Participant’s and, to the extent required by any Service Recipient, the Service
Recipient’s fringe benefit tax liability, if any, associated with the grant,
vesting, or release from escrow of the Shares of Restricted Stock, the filing of
an election under Section 83(b) of the Code (the “83(b) Election”) with respect
to the Shares of Restricted Stock, or the sale of Shares, and (iii) any other
Service Recipient taxes the responsibility for which Participant has, or has
agreed to bear, with respect to the Shares of Restricted Stock (or exercise
thereof or issuance of Shares thereunder) (collectively, the “Tax Obligations”),
is and remains Participant’s sole responsibility and may exceed the amount
actually withheld by the applicable Service Recipient(s). Participant further
acknowledges that no Service Recipient (A) makes any representations or
undertakings regarding the treatment of any Tax Obligations in connection with
any aspect of the Shares of Restricted Stock, including, but not limited to, the
grant, vesting or release from escrow of the Shares of Restricted Stock, the
filing of an 83(b) Election with respect to the Shares of Restricted Stock, the
subsequent sale of Shares acquired pursuant to this Award Agreement and the
receipt of any dividends or other distributions (subject to Section 14(f)), and
(B) makes any commitment to and is under any obligation to structure the terms
of the grant or any aspect of the Shares of Restricted Stock to reduce or
eliminate Participant’s liability for Tax Obligations or achieve any particular
tax result. Further, if Participant is subject to Tax Obligations in more than
one jurisdiction between the Date of Grant and the date of any relevant taxable
or tax withholding event, as applicable, Participant acknowledges that the
applicable Service Recipient(s) (or former employer, as applicable) may be
required to withhold or account for Tax Obligations in more than one
jurisdiction. If Participant fails to make satisfactory arrangements for the
payment of any required Tax Obligations hereunder at the time of the applicable
taxable event, Participant acknowledges and agrees that the Company may refuse
to issue or deliver the Shares. Participant understands that Section 83 of the
Code), taxes as ordinary income the difference between the purchase price, if
any, for the Shares and the Fair Market Value of the Shares as of each vesting
date. If Participant is a U.S. taxpayer, Participant understands that
Participant may elect, for purposes of U.S. tax law, to be taxed at the time the
Shares are granted rather than when such Shares vest by filing an 83(b) Election
with the IRS within thirty (30) days from the date of grant of the Restricted
Stock Award.
(b)    Tax Withholding. Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares of Restricted Stock may be
released from the escrow established pursuant to Section 14, unless and until
satisfactory arrangements (as determined by the Administrator) will have been
made by Participant with respect to the payment of all Tax Obligations. When
Shares of Restricted Stock are vested, Participant generally will recognize
immediate U.S. taxable income if Participant is a U.S. taxpayer. If Participant
is a non-U.S. taxpayer, Participant will be subject to applicable taxes in his
or her jurisdiction. The Administrator, in its sole discretion and pursuant to
such procedures as it may specify from time to time, may permit Participant to
satisfy such Tax Obligations, in whole or in part (without limitation), if
permissible by applicable local law, by (i) paying cash, (ii) electing to have
the Company withhold otherwise deliverable Shares having a fair market value
equal to the minimum amount that is necessary to meet the withholding
requirement for such Tax Obligations (or such greater amount as Participant may
elect if permitted by the Administrator, if such greater amount would not result
in adverse financial accounting consequences), (iii) withholding the amount of
such Tax Obligations from Participant’s wages or other cash compensation paid to
Participant by the Company and/or the Service Recipient, (iv) delivering to the
Company already vested and owned Shares having a fair market value equal to such
Tax Obligations, or (v) selling a sufficient number of such Shares otherwise
deliverable to Participant through such means as the Company may determine in
its sole discretion (whether through a broker or otherwise) equal to the minimum
amount that is necessary to meet the withholding requirement for such Tax
Obligations (or such greater amount as Participant may elect if permitted by the
Administrator, if such greater amount would not result in adverse financial
accounting consequences). To the extent determined appropriate by the Company in
its discretion, it will have the right (but not the obligation) to satisfy any
Tax Obligations by reducing the number of Shares otherwise deliverable to
Participant and, until determined otherwise by the Company, this will be the
method by which such Tax Obligations are satisfied. Further, if Participant is
subject to tax in more than one jurisdiction between the Date of Grant and a
date of any relevant taxable or tax withholding event, as applicable,
Participant acknowledges and agrees that the Company and/or the Service
Recipient (and/or former employer, as applicable) may be required to withhold or
account for tax in more than one jurisdiction.
(c)    No Representations. Participant has reviewed with his or her own tax
advisers the U.S. federal, state, local and non-U.S. tax consequences investment
and the transactions contemplated by this Award Agreement. With respect to such
matters, Participant relies solely on such advisers and not on any statements or
representations of the Company or any of its agents, written or oral.
Participant understands that Participant (and not the Company) shall be
responsible for Participant’s own tax liability that may arise as a result of
this investment or the transactions contemplated by this Award Agreement.
(a)    Company’s Obligation to Release Shares. For clarification purposes, in no
event will the Company release Shares from the escrow established pursuant to
Section 14 unless and until arrangements satisfactory to the Administrator have
been made for the payment of Participant’s Tax Withholding Obligation. If
Participant fails to make satisfactory arrangements for the payment of such Tax
Withholding Obligations hereunder at the time any applicable Shares of
Restricted Stock otherwise are scheduled to vest pursuant to Sections 2 or 3, at
the time Participant’s Tax Withholding Obligations otherwise become due,
Participant will permanently forfeit such Shares of Restricted Stock to which
Participant’s Tax Withholding Obligation relates and any right to receive Shares
thereunder and such Shares of Restricted Stock will be returned to the Company
at no cost to the Company.
8.    Rights as Stockholder. Neither Participant nor any person claiming under
or through Participant will have any of the rights or privileges of a
stockholder of the Company in respect of any Shares deliverable hereunder unless
and until certificates representing such Shares (which may be in book entry
form) will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to Participant (including through
electronic delivery to a brokerage account) or the Escrow Agent. Except as
provided in Section 14(f), after such issuance, recordation and delivery,
Participant will have all the rights of a stockholder of the Company with
respect to voting such Shares and receipt of dividends and distributions on such
Shares.
9.    No Guarantee of Continued Service. PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE SHARES OF RESTRICTED STOCK PURSUANT TO THE VESTING
SCHEDULE HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER, WHICH UNLESS
PROVIDED OTHERWISE UNDER APPLICABLE LAW IS AT THE WILL OF THE APPLICABLE SERVICE
RECIPIENT, AND NOT THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS RESTRICTED
STOCK AWARD OR ACQUIRING SHARES HEREUNDER. PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND SHALL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF ANY SERVICE RECIPIENT TO TERMINATE PARTICIPANT’S
RELATIONSHIP AS A SERVICE PROVIDER, SUBJECT TO APPLICABLE LAW, WHICH
TERMINATION, UNLESS PROVIDED OTHERWISE UNDER APPLICABLE LAW, MAY BE AT ANY TIME,
WITH OR WITHOUT CAUSE.
10.    Grant is Not Transferable. Except for the escrow described in Section 14
or transfer of the Shares to the Company or its assignees contemplated by this
Award Agreement, and except to the limited extent provided in Section 6, the
unvested Shares subject to this Award Agreement and the rights and privileges
conferred hereby will not be transferred, assigned, pledged or hypothecated in
any way (whether by operation of law or otherwise) and will not be subject to
sale under execution, attachment or similar process until such Shares shall have
vested in accordance with the provisions of this Award Agreement. Upon any
attempt to transfer, assign, pledge, hypothecate or otherwise dispose of the
unvested Shares subject to this Award Agreement, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, the then-unvested Shares of Restricted Stock will thereupon be
forfeited at no cost to the Company and Participant will have no further rights
thereunder.
11.    Nature of Grant. In accepting this Award of Restricted Stock, Participant
acknowledges, understands and agrees that:
(a)    the grant of the Shares of Restricted Stock is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Shares of Restricted Stock, or benefits in lieu of Shares of Restricted Stock,
even if Shares of Restricted Stock have been granted in the past;
(b)    all decisions with respect to future grants of Restricted Stock or other
grants, if any, will be at the sole discretion of the Administrator;
(c)    Participant is voluntarily participating in the Plan;
(d)    the Shares of Restricted Stock are not intended to replace any pension
rights or compensation;
(e)    the Shares of Restricted Stock, and the income and value of same, are not
part of normal or expected compensation for purposes of calculating any
severance, resignation, termination, redundancy, dismissal, end-of-service
payments, bonuses, long-service awards, pension or retirement or welfare
benefits or similar payments;
(f)    the future value of the underlying Shares is unknown, indeterminable and
cannot be predicted;
(g)    for purposes of the Shares of Restricted Stock, Participant’s status as a
Service Provider will be considered terminated as of the date Participant is no
longer actively providing services to the Company or any Parent or Subsidiary
(regardless of the reason for such termination and whether or not later found to
be invalid or in breach of employment laws in the jurisdiction where Participant
is a Service Provider or the terms of Participant’s employment or service
agreement, if any), and unless otherwise expressly provided in this Award
Agreement (including by reference in the Notice of Grant to other arrangements
or contracts) or determined by the Administrator, Participant’s right to vest in
the Shares of Restricted Stock under the Plan, if any, will terminate as of such
date and will not be extended by any notice period (e.g., Participant’s period
of service would not include any contractual notice period or any period of
“garden leave” or similar period mandated under employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any, unless Participant is
providing bona fide services during such time); the Administrator shall have the
exclusive discretion to determine when Participant is no longer actively
providing services for purposes of the Restricted Stock Award (including whether
Participant may still be considered to be providing services while on a leave of
absence and consistent with local law);
(h)    unless otherwise provided in the Plan or by the Administrator in its
discretion, the Shares of Restricted Stock and the benefits evidenced by this
Award Agreement do not create any entitlement to have the Shares of Restricted
Stock or any such benefits transferred to, or assumed by, another company nor be
exchanged, cashed out or substituted for, in connection with any corporate
transaction affecting the Shares; and
(i)    the following provisions apply only if Participant is providing services
outside the United States:
(i)    the Shares of Restricted Stock are not part of normal or expected
compensation or salary for any purpose;
(ii)    Participant acknowledges and agrees that no Service Recipient shall be
liable for any foreign exchange rate fluctuation between Participant’s local
currency and the United States Dollar that may affect the value of the Shares of
Restricted Stock or the subsequent sale of any Shares; and
(iii)    no claim or entitlement to compensation or damages shall arise from
forfeiture of the Restricted Stock resulting from the termination of
Participant’s status as a Service Provider (for any reason whatsoever whether or
not later found to be invalid or in breach of employment laws in the
jurisdiction where Participant is a Service Provider or the terms of
Participant’s employment or service agreement, if any), and in consideration of
the grant of the Restricted Stock to which Participant is otherwise not
entitled, Participant irrevocably agrees never to institute any claim against
any Service Recipient, waives his or her ability, if any, to bring any such
claim, and releases each Service Recipient from any such claim; if,
notwithstanding the foregoing, any such claim is allowed by a court of competent
jurisdiction, then, by participating in the Plan, Participant shall be deemed
irrevocably to have agreed not to pursue such claim and agrees to execute any
and all documents necessary to request dismissal or withdrawal of such claim.
12.    No Advice Regarding Grant. The Company is not providing any tax, legal or
financial advice, nor is the Company making any recommendations regarding
Participant’s participation in the Plan, or Participant’s acquisition or sale of
the underlying Shares. Participant is hereby advised to consult with his or her
own personal tax, legal and financial advisors regarding his or her
participation in the Plan before taking any action related to the Plan.
13.    Data Privacy. Participant hereby explicitly and unambiguously consents to
the collection, use and transfer, in electronic or other form, of Participant’s
personal data as described in this Award Agreement and any other Restricted
Stock grant materials by and among, as applicable, the Service Recipients for
the exclusive purpose of implementing, administering and managing Participant’s
participation in the Plan.


Participant understands that the Company and the Service Recipient may hold
certain personal information about Participant, including, but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any Shares or directorships held in the Company, details of all Shares of
Restricted Stock or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor (“Data”), for
the exclusive purpose of implementing, administering and managing the Plan.
Participant understands that Data may be transferred to a stock plan service
provider, as may be selected by the Company in the future, assisting the Company
with the implementation, administration and management of the Plan. Participant
understands that the recipients of the Data may be located in the United States
or elsewhere, and that the recipients’ country of operation (e.g., the United
States) may have different data privacy laws and protections than Participant’s
country. Participant understands that if he or she resides outside the United
States, he or she may request a list with the names and addresses of any
potential recipients of the Data by contacting his or her local human resources
representative. Participant authorizes the Company, any stock plan service
provider selected by the Company and any other possible recipients which may
assist the Company (presently or in the future) with implementing, administering
and managing the Plan to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the sole purpose of implementing, administering
and managing his or her participation in the Plan. Participant understands that
Data will be held only as long as is necessary to implement, administer and
manage Participant’s participation in the Plan. Participant understands if he or
she resides outside the United States, he or she may, at any time, view Data,
request additional information about the storage and processing of Data, require
any necessary amendments to Data or refuse or withdraw the consents herein, in
any case without cost, by contacting in writing his or her local human resources
representative. Further, Participant understands that he or she is providing the
consents herein on a purely voluntary basis. If Participant does not consent, or
if Participant later seeks to revoke his or her consent, his or her status as a
Service Provider and career with the Service Recipient will not be adversely
affected. The only adverse consequence of refusing or withdrawing Participant’s
consent is that the Company would not be able to grant Participant Restricted
Stock or other equity awards or administer or maintain such awards. Therefore,
Participant understands that refusing or withdrawing his or her consent may
affect Participant’s ability to participate in the Plan. For more information on
the consequences of Participant’s refusal to consent or withdrawal of consent,
Participant understands that he or she may contact his or her local human
resources representative.
14.    Escrow of Shares.
(a)    All Shares of Restricted Stock will, upon execution of this Award
Agreement, be delivered and deposited with an escrow holder designated by the
Company (the “Escrow Holder”). The Shares of Restricted Stock will be held by
the Escrow Holder until such time as the Shares of Restricted Stock vest or the
date Participant ceases to be a Service Provider.
(b)    The Escrow Holder will not be liable for any act it may do or omit to do
with respect to holding the Shares of Restricted Stock in escrow and while
acting in good faith and in the exercise of its judgment.
(c)    Upon Participant ceasing to be a Service Provider for any reason, the
Escrow Holder, upon receipt of written notice of such termination, will take all
steps necessary to accomplish the transfer of the unvested Shares of Restricted
Stock to the Company. Participant hereby appoints the Escrow Holder with full
power of substitution, as Participant’s true and lawful attorney‑in‑fact with
irrevocable power and authority in the name and on behalf of Participant to take
any action and execute all documents and instruments, including, without
limitation, stock powers which may be necessary to transfer the certificate or
certificates evidencing such unvested Shares of Restricted Stock to the Company
upon such termination.
(d)    The Escrow Holder will take all steps necessary to accomplish the
transfer of Shares of Restricted Stock to Participant after they vest following
Participant’s request that the Escrow Holder do so.
(e)    Subject to the terms hereof, Participant shall have all the rights of a
stockholder with respect to such Shares while they are held in escrow, including
without limitation, the right to vote the Shares and receive any cash dividends
declared thereon (subject to subsection (f) below).
(f)    In the event of any dividend or other distribution (whether in the form
of cash, Shares, other securities, or other property), recapitalization, stock
split, reverse stock split, reorganization, merger, consolidation, split-up,
spin-off, combination, repurchase, or exchange of Shares or other securities of
the Company, or other change in the corporate structure of the Company affecting
the Shares, the Shares of Restricted Stock will be increased, reduced or
otherwise changed, and by virtue of any such change Participant will in his or
her capacity as owner of unvested Shares of Restricted Stock be entitled to new
or additional or different shares of stock, cash or securities (other than
rights or warrants to purchase securities); such new or additional or different
shares, cash or securities will thereupon be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. If Participant receives rights or warrants with respect to
any unvested Shares of Restricted Stock, such rights or warrants may be held or
exercised by Participant, provided that until such exercise any such rights or
warrants and after such exercise any shares or other securities acquired by the
exercise of such rights or warrants will be considered to be unvested Shares of
Restricted Stock and will be subject to all of the conditions and restrictions
which were applicable to the unvested Shares of Restricted Stock pursuant to
this Award Agreement. The Administrator in its absolute discretion at any time
may accelerate the vesting of all or any portion of such new or additional
shares of stock, cash or securities, rights or warrants to purchase securities
or shares or other securities acquired by the exercise of such rights or
warrants.
(g)    The Company may instruct the transfer agent for its Common Stock to place
a legend on the certificates representing the Restricted Stock or otherwise note
its records as to the restrictions on transfer set forth in this Award
Agreement.
15.    Address for Notices. Any notice to be given to the Company under the
terms of this Award Agreement will be addressed to the Company at Dropbox, Inc.,
333 Brannan Street, San Francisco, CA 94107, or at such other address as the
Company may hereafter designate in writing.
16.    Electronic Delivery and Acceptance. The Company may, in its sole
discretion, decide to deliver any documents related to the Shares of Restricted
Stock awarded under the Plan or future Shares of Restricted Stock that may be
awarded under the Plan by electronic means or request Participant’s consent to
participate in the Plan by electronic means. Participant hereby consents to
receive such documents by electronic delivery and agrees to participate in the
Plan through any on-line or electronic system established and maintained by the
Company or a third party designated by the Company.
17.    No Waiver. Either party’s failure to enforce any provision or provisions
of this Award Agreement shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent that party from thereafter enforcing
each and every other provision of this Award Agreement. The rights granted both
parties herein are cumulative and shall not constitute a waiver of either
party’s right to assert all other legal remedies available to it under the
circumstances.
18.    Successors and Assigns. The Company may assign any of its rights under
this Award Agreement to single or multiple assignees, and this Award Agreement
shall inure to the benefit of the successors and assigns of the Company. Subject
to the restrictions on transfer herein set forth, this Award Agreement shall be
binding upon Participant and his or her heirs, executors, administrators,
successors and assigns. The rights and obligations of Participant under this
Award Agreement may be assigned only with the prior written consent of the
Company.
19.    Additional Conditions to Issuance of Stock. If at any time the Company
will determine, in its discretion, that the listing, registration, qualification
or rule compliance of the Shares upon any securities exchange or under any
state, federal or non-U.S. law, the tax code and related regulations or under
the rulings or regulations of the United States Securities and Exchange
Commission or any other governmental regulatory body or the clearance, consent
or approval of the United States Securities and Exchange Commission or any other
governmental regulatory authority is necessary or desirable as a condition to
the issuance of Shares to Participant (or his or her estate) or the Escrow
Holder hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, clearance, consent or approval
will have been completed, effected or obtained free of any conditions not
acceptable to the Company. Subject to the terms of the Award Agreement and the
Plan, the Company shall not be required to issue any certificate or certificates
for (or make any entry on the books of the Company or of a duly authorized
transfer agent of the Company of) Shares hereunder prior to the lapse of such
reasonable period of time following the Date of Grant of the Shares of
Restricted Stock as the Administrator may establish from time to time for
reasons of administrative convenience.
20.    Language. If Participant has received this Award Agreement or any other
document related to the Plan translated into a language other than English and
if the meaning of the translated version is different than the English version,
the English version will control.
21.    Interpretation. The Administrator will have the power to interpret the
Plan and this Award Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any Shares of Restricted Stock have vested). All
actions taken and all interpretations and determinations made by the
Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons. Neither the Administrator nor any
person acting on behalf of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Award Agreement.
22.    Captions. Captions provided herein are for convenience only and are not
to serve as a basis for interpretation or construction of this Award Agreement.
23.    Amendment, Suspension or Termination of the Plan. By accepting this
Award, Participant expressly warrants that he or she has received an Award of
Restricted Stock under the Plan, and has received, read and understood a
description of the Plan. Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Administrator at
any time.
24.    Modifications to the Award Agreement. This Award Agreement constitutes
the entire understanding of the parties on the subjects covered. Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein. Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company. Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection with this
Award of Shares of Restricted Stock.
25.    Governing Law; Venue; Severability. This Award Agreement and the Shares
of Restricted Stock are governed by the internal substantive laws, but not the
choice of law rules, of California. For purposes of litigating any dispute that
arises under this Restricted Stock Award or this Award Agreement, the parties
hereby submit to and consent to the jurisdiction of the State of California, and
agree that such litigation will be conducted in the courts of San Francisco
County, California, or the United States federal courts for the Northern
District of California, and no other courts, where this Award Agreement is made
and/or to be performed. In the event that any provision hereof becomes or is
declared by a court of competent jurisdiction to be illegal, unenforceable or
void, this Award Agreement shall continue in full force and effect.
26.    Entire Agreement. The Plan is incorporated herein by this reference. The
Plan and this Award Agreement (including the appendices and exhibits referenced
herein) constitute the entire agreement of the parties with respect to the
subject matter hereof and supersede in their entirety all prior undertakings and
agreements of the Company and Participant with respect to the subject matter
hereof, and may not be modified adversely to the Participant’s interest except
by means of a writing signed by the Company and Participant.
27.    Country Addendum. Notwithstanding any provisions in this Award Agreement,
the Restricted Stock grant shall be subject to any special terms and conditions
set forth in an appendix (if any) to this Award Agreement for any country whose
laws are applicable to Participant and this Award of Restricted Stock (as
determined by the Administrator in its sole discretion) (the “Country
Addendum”). Moreover, if Participant relocates to one of the countries included
in the Country Addendum (if any), the special terms and conditions for such
country will apply to Participant, to the extent the Company determines that the
application of such terms and conditions is necessary or advisable for legal or
administrative reasons. The Country Addendum constitutes part of this Award
Agreement.    
*          *          *





DROPBOX, INC.
2018 EQUITY INCENTIVE PLAN
RESTRICTED STOCK AWARD AGREEMENT
COUNTRY ADDENDUM


Terms and Conditions
This Country Addendum includes additional terms and conditions that govern the
Award of Restricted Stock granted pursuant to the terms and conditions of the
Dropbox, Inc. 2018 Equity Incentive Plan (the “Plan”) and the Restricted Stock
Award Agreement to which this Country Addendum is attached (the “Restricted
Stock Award Agreement”) to the extent the individual to whom the Shares of
Restricted Stock were granted (“Participant”) resides in one of the countries
listed below.
Notifications
This Country Addendum also includes information regarding exchange controls and
certain other issues of which Participant should be aware with respect to his or
her participation in the Plan. The information is based on the securities,
exchange control and other laws in effect in the respective countries as of
[______], 2020. Such laws often are complex and change frequently. As a result,
the Company strongly recommends that Participant not rely on the information in
this Country Addendum as the only source of information relating to the
consequences of Participant’s participation in the Plan because the information
may be out of date at the time Participant vest in or receives or sells the
Shares covered by the Shares of Restricted Stock.
In addition, the information contained herein is general in nature and may not
apply to Participant’s particular situation and the Company is not in a position
to assure Participant of any particular result. Accordingly, Participant is
advised to seek appropriate professional advice as to how the relevant laws of
Participant’s country may apply to his or her situation.
Finally, if Participant is a citizen or resident of a country other than the one
in which Participant currently is working or transfers to another country after
the grant of the Shares of Restricted Stock, or is considered a resident of
another country for local law purposes, the information contained herein may not
be applicable to Participant in the same manner. In addition, the Company, in
its discretion, shall determine the extent to which the terms and conditions
contained herein shall apply to Participant under these circumstances.
[JURISDICTION-SPECIFIC COUNTRY ADDENDA TO BE INSERTED IF/AS APPROPRIATE]


-1-